LEASE DEPOSIT AGREEMENT

 

 

PROJECT NAME: Ryan Lease

 

CLINTON COUNTY, KENTUCKY

 

THIS Lease Deposit Agreement is made and entered into on this 25th day of June
2015, by and between the undersigned, Supernova Energy, hereinafter referred to
as “BUYER”, and OMR Drilling and Acquisition LLC, a Kentucky corporation, whose
address is 5405 S. Highway 127, Albany, Kentucky, hereinafter referred to as
“OMR DRILLING”.

  

WITNESSETH

 



WHEREAS, OMR DRILLING has negotiated to purchase a certain Oil, Gas and Mineral
Lease (the “Lease”) in and to lands situated in the county noted hereinabove in
an area known to the parties hereto by the project name noted hereinabove; and,

 

WHEREAS, BUYER desires to place a 30 day deposit to place a HOLD on said lease.

 

NOW, THEREFORE, in consideration of the premises, the parties hereto do hereby
agree and stipulate as follows, to-wit:

 

1.BUYER agrees to pay to OMR DRILLING the amount of $5,000 in order to place a
30 day deposit to place a HOLD on said lease in an attempt to purchase said
lease at a price of $140,000 within 30 days. This $5,000 payment shall be
deducted from the final purchase price of the lease. Leaving a balance of
$135,000 to be paid within 30 days. If the sale has not been completed prior to
the end of the 30th day the $5,000 paid for the deposit shall be forfeited.

 

2.This Deposit is transferrable.

 

3.BUYER agrees and accepts the conditions of this Agreement and further
acknowledges that the oil and gas business is inherently risky and that all or
part of any investment on this project may be lost. With this in mind, OMR
DRILLING makes no representation or guarantee regarding any amount of possible
oil or gas production or the numerous risks in connection with an investment in
this project. BUYER further states that it can withstand the total loss of
investment without causing a change in lifestyle.

 

4.This Agreement embodies the entire agreement between the parties hereto, and
supersedes any and all prior negotiations or agreements in regard thereto. No
alteration or extensions of this Agreement shall be binding unless in writing
and signed by the parties hereto.

 

5.The parties hereto acknowledge that they have read the above and foregoing
Agreement thoroughly, that there has been adequate opportunity to consult legal
counsel concerning this Agreement and that they have executed the same freely
and voluntarily on the date hereof.

 

 

IN WITNESS WHEREOF, this Agreement has been agreed to and signed by each of the
parties hereto, as of the day first above written.

 



  Supernova Energy       By: /s/ Kevin Malone     Kevin Malone

 

 

OMR Drilling and Acquisition, LLC       By: /s/ Nicholas A. Upchurch    
NICHOLAS A. UPCHURCH
MANAGING MEMBER

 



 

 



 

 

 

 

 

 

 

 